 


 HR 5103 ENR: To provide for the conveyance of the former Konnarock Lutheran Girls School in Smyth County, Virginia, which is currently owned by the United States and administered by the Forest Service, to facilitate the restoration and reuse of the property, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5103 
 
AN ACT 
To provide for the conveyance of the former Konnarock Lutheran Girls School in Smyth County, Virginia, which is currently owned by the United States and administered by the Forest Service, to facilitate the restoration and reuse of the property, and for other purposes. 
 
 
1.Land conveyance, former Konnarock Lutheran Girls School, Jefferson National Forest, Smyth County, Virginia
(a)Conveyance requiredThe Secretary of Agriculture shall convey, without consideration, to the Evangelical Lutheran Coalition for Mission in Appalachia (in this section referred to as the recipient) all right, title, and interest of the United States in and to a parcel of real property in the Mount Rogers National Recreation Area, Smyth County, Virginia, located in the vicinity of the junction of Virginia Routes 600 and 603, consisting of not more than six acres, and containing the former Konnarock Lutheran Girls School and its outbuildings, as depicted on the map entitled Proposed Area for New Legislation or Sale–Konnarock School–Being a Portion of USA Tract J–935.
(b)Condition of conveyanceThe conveyance under subsection (a) shall be subject to the condition that the recipient accept the real property described in such subsection in its condition at the time of the conveyance, commonly known as conveyance as is.
(c)Description of propertySubject to the acreage limitation specified in subsection (a), the exact acreage and legal description of the real property to be conveyed under such subsection shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the recipient.
(d)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
